DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s Amendment filed September 23, 2021.

Claims 1-5, 7-14 and 21-23 are pending in the application.  Claim 1, 14, and 21 are independent claims.

This application is in condition for allowance.

Allowable Subject Matter

Claims 1-5, 7-14 and 21-23 are allowed.

The following is a statement of reasons for allowance: the previously applied objection and rejections are overcome by Applicant’s amendments to the claims.  The rejection based on the primary reference, U.S. Published Patent Application No. 20170263828 A1 to Mao et al., are overcome for the reasons explained on pages 6 to 11 of Applicant’s September 23, 2021 Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826